ELLISON, L
Plaintiffs are the petitioners who organized a drainage district under the provisions of chapter 41 of the Revised Statutes of 1909, Defendant is the clerk of the circuit court of Johnson county, Missouri, and as such clerk he issued the fee hill for costs accruing in such organization, which costs are the subject of the present controversy. The district was known as Blackwater Drainage District, and its boundaries were afterwards extended as is provided by statute. Difference also arose as to costs in the matter of extension, and found its way to this court in the case of Blackwater Drainage District v. Borg-. stadt, decided at the present term.
In the present case, the fee bill was quashed by the circuit court on the ground that the drainage district was liable for the costs of organization, and not the petitioners. We think the court was right in this ruling. If the petition had failed through some fault of the petitioners, it is perhaps true that they would have been liable for all proper costs. But' the district was established and the statute clearly means that the costs are to be paid by the district. Thus section 5496 provides that the owners of real estate subscribing to the articles of incorporation, shall state that they are willing and that they obligate themselves to pay the “taxes which may be assessed against their respective lands,” for the expenses of organization. And section 5497 provides for notice to those owners of land who do not sign, that their property will be liable to taxation for the expense of organization. These sections alone show that the district is the party liable for costs. But in addition to them, we find that section 5527 directs that all necessary court costs shall be paid by the district.
The court struck out some items of costs stated in the fee bill. This was irregular, since as the bill, was issued against parties not liable, no further adjudi*280cation should.have been had than the judgment quashing it for that reason.
The judgment of the circuit court will be set aside, and the cause remanded with directions to enter judgment quashing the fee bill for the. reason that the parties against whom it was issued are not the parties designated by the law to pay the costs.
All concur.